DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

April 5, 2018

FROM:

Timothy B. Hill, Acting Director
Center for Medicaid and CHIP Services

SUBJECT:

Compliance with Medicaid Home Health Final Regulation

The Centers for Medicare & Medicaid Services’ (CMS) Medicaid Home Health final rule1 was
published on February 2, 2016 with an effective date of July 1, 2016. States are required to
comply with these provisions, however, as indicated in the final rule, CMS recognizes that states
may experience operational and budgetary implications that states need to consider as they plan to
implement certain provisions of the final rule. Therefore, CMS delayed compliance with the final
rule for up to two years from the effective date, based on state legislative cycles.
CMS Administrator Seema Verma issued a letter to the nation’s Governors on March 14, 20172,
affirming the continued CMS commitment to partnership with states in the administration of the
Medicaid program. Through our discussions with states following the issuance of this letter, we
recognize that there may continue to be state-specific administrative challenges associated with
implementing certain provisions of the Medicaid Home Health final rule and that there is
confusion surrounding state compliance deadlines. As any modifications or changes to the
Medicaid Home Health Final Rule will generally necessitate rulemaking as required by the
Administrative Procedure Act (APA), CMS intends to use our enforcement discretion to focus on
working with states to achieve compliance with provisions of the Medicaid Home Health final rule
if states are unable to meet compliance deadlines. This use of enforcement discretion will be
applied based on state-specific facts and circumstances and focused on states’ specific needs.
To implement this targeted enforcement discretion, states will need to identify for CMS the
provisions of the final rule that they are unable to implement by the required date based on their
legislative timeframes. States should work through their normal regional office processes to
identify the specific provisions. CMS will work with states on assessing compliance with the
specific provisions, including (1) the specific goals and intent for the provision; (2) compliance
with home health regulatory standards that were in effect prior to the Medicaid face-

1

Medicaid Program; Face-to-Face Requirements for Home Health Services;
Policy Changes and Clarifications Related to Home Health; Final Rule, 81 FR 5529 (February 2,
2016); available at: https://www.federalregister.gov/documents/2016/02/02/2016-01585/medicaidprogram-face-to-face-requirements-for-home-health-services-policy-changes-and
2

Letter to the nation’s Governors on March 14, 2017

CMCS Informational Bulletin – Page 2

to-face rule publication in 2016; (3) alternatives the state could consider in moving toward
compliance and strategies for how states can best mitigate specific risks and concerns with noncompliance; and (4) developing a timeline for future compliance with the regulatory requirements.
Notwithstanding this guidance, CMS is unable to permit flexibility for all provisions of the final
rule for which compliance is required on or after July 1, 2016. Specifically, we will not permit
flexibility for certain provisions which codify longstanding Medicaid home health policy. These
include:
1. The prohibition on requiring that the availability of all home health service is contingent
upon the individual needing nursing or therapy services found in § 440.70(b);
2. The requirements found at § 440.70(b)(3)(v) codifying CMS long standing policy
implementing the ruling of the United States Court of Appeals for the Second Circuit in
DeSario v. Thomas, 139 F. 3d 80 (1998). Specifically, a state may develop a list of preapproved items of medical equipment as an administrative convenience, but must provide
individuals with a reasonable and meaningful procedure for requesting items that do not
appear on such a list; and
3. The homebound prohibition on Medicaid home health services and settings in which
individuals can receive Medicaid home health services found in §440.70(c)(1).
As articulated in the final home health regulation, the regulation sets forth a framework for
coverage, and does not remove state flexibility to define the scope of the home health benefit.
States continue to have flexibility to establish a reasonable service definition as long as that
definition is consistent with the federal regulatory framework.
Technical Assistance
CMS will work with states on assessing compliance with the specific provisions on a case-by- case
basis. Please contact CMS by May 31, 2018 to request assistance so that compliance can be
assessed and any necessary flexibility can be granted prior to July 1, 2018.
CMS remains committed to providing technical assistance to states and other stakeholders in
understanding the Medicaid Home Health final rule and developing implementation approaches
that maximize the provision of Medicaid services in a manner compliant with program
requirements. If you have questions or would like to request technical assistance related to the
guidance in this informational bulletin, please send an email to
MedicaidHomeHealthRule@cms.hhs.gov.
We look forward to continuing our partnership to deliver on our shared goals of providing high
quality, sustainable healthcare to those who need it.

